DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2 show(s) modified forms of construction in the same view: multiple refs. 112 are shown depicting different embodiments of the camera, and the rightmost ref. 112 further depicts prior art (see below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in para 0007, “button” in the last line should be replaced with “bottom” for consistency with para 0025 and the drawings.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities: in claim 4, “button” in the last line should be replaced with “bottom” for consistency with para 0025 of the specification and the drawings.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Univ Guangdong Ocean (CN 106818610, hereinafter “Guangdong”, cited on 10/1/19 IDS, machine translation attached) in view of Shang (WO 2020/046523).
For claim 1, Guangdong teaches a smart aquaculture system comprising: a breeding pool (see water forming a breeding pool in Fig. 1; machine translation pg. 2, last paragraph, describes a breeding pond); a feeding machine 116,117,119; a camera 104,114 disposed in the breeding pool for capturing an underwater image (Fig. 1; pg. 2, last paragraph, pg. 3, fourth full paragraph, pg. 4, second full paragraph); and a controller 101 communicatively connected to the camera and the feeding machine for obtaining the underwater image (Fig. 1; pg. 3, fourth full paragraph, pg. 4, second full paragraph), wherein the controller is configured to collect a feed amount according to the underwater image (pg. 3, fourth and seventh full paragraphs and pg. 4, second and fourth full paragraphs describe image processing software and counting the feed amount), wherein the controller is configured to control the feeding machine according to the feed amount to dispense feed 118 to the breeding pool (pg. 3, fourth full paragraph, pg. 4, second full paragraph).

Shang teaches a smart aquaculture system wherein the controller is configured to calculate a feed remaining amount according to the underwater image (paras 0056, 0102-0103, 0105, 0107, 0110; paras 0106-0110 describe an image segmentation system; Fig. 1 shows the camera 106 taking an underwater image) or transmit the underwater image to a server which calculates the feed remaining amount, wherein the controller is configured to control the feeding machine according to the feed remaining amount to dispense feed to the breeding pool (para 0110) in order to optimize feeding (para 0001), provide cost savings and reduce water pollution and fish disease (para 0101). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart aquaculture system of Guangdong to include wherein the controller is configured to calculate a feed remaining amount according to the underwater image or transmit the underwater image to a server which calculates the feed remaining amount, wherein the controller is configured to control the feeding machine according to the feed remaining amount to dispense feed to the breeding pool as taught by Shang in order to optimize feeding, provide cost savings and reduce water pollution and fish disease.

For claim 3, Guangdong as modified by Shang teaches (references to Guangdong) wherein the stand comprises a mesh plane 109 (Fig. 1) and a collection tray 113 (Fig. 1), a shooting direction of the camera is toward the mesh plane (pg. 3, fourth full paragraph, pg. 4, second full paragraph, Abstract), and the collection tray extends outward from the mesh plane (Fig. 1).
For claim 4, Guangdong as modified by Shang teaches (references to Guangdong) wherein the stand further comprises a support portion (lower portion of ref. 112, including surface where lower three feed 118 are located in Fig. 1) disposed under the mesh plane such that the mesh plane is spaced from a button of the breeding pool by a distance (Fig. 1 shows mesh plane 109 spaced a distance from the bottom of the breeding pool).
For claim 5, Guangdong as modified by Shang teaches (references to Guangdong unless otherwise indicated) a washing machine 100,102,103,105 configured to spew water or bubbles to the stand (Fig. 1; pg. 3, ln 1-2 describes aerating, which necessarily involves supplying air bubbles to the water), wherein the controller is configured to perform an image segmentation algorithm (Shang paras 0106-0110 describe an image segmentation algorithm) to the underwater image to obtain a stand image region (pg. 3, fourth full paragraph, pg. 4, second full paragraph, 
For claim 7, Guangdong as modified by Shang teaches (references to Guangdong) wherein a shooting end of the camera is flat (Fig. 1) or convex.
For claim 8, Guangdong teaches a smart aquaculture method for an aquaculture system comprising a breeding pool (see water forming a breeding pool in Fig. 1; machine translation pg. 2, last paragraph, describes a breeding pond), a feeding machine 116,117,119, and a camera 104,114, wherein the camera is disposed in the breeding pool (Fig. 1; pg. 2, last paragraph, pg. 3, fourth full paragraph, pg. 4, second full paragraph), and the smart aquaculture method comprises: capturing, by the camera, an underwater image (Fig. 1; pg. 2, last paragraph, pg. 3, fourth full paragraph, pg. 4, second full paragraph); collecting a feed amount according to the underwater image (pg. 3, fourth and seventh full paragraphs and pg. 4, second and fourth full paragraphs describe image processing software and counting the feed amount); and controlling the feeding machine according to the feed amount to dispense feed 118 to the breeding pool (pg. 3, fourth full paragraph, pg. 4, second full paragraph).
Guangdong is concerned about the feed remaining amount (Abstract and pg. 2, second-to-last paragraph, residual/remaining feed), but does not explicitly teach calculating a feed remaining amount according to the underwater image; and controlling the feeding machine according to the feed remaining amount to dispense feed to the breeding pool.

For claim 9, Guangdong as modified by Shang teaches (references to Guangdong unless otherwise indicated) wherein the aquaculture system further comprises a washing machine 100,102,103,105 configured to spew water or bubbles to a stand 112,113,115,109 (Fig. 1; pg. 3, ln 1-2 describes aerating, which necessarily involves supplying air bubbles to the water), and the smart aquaculture method further comprises: performing an image segmentation algorithm (Shang paras 0106-0110 describe an image segmentation algorithm) to the underwater image to obtain a stand image region (pg. 3, fourth full paragraph, pg. 4, second full paragraph, Abstract); and determining whether to activate the washing machine according to an area of the stand .
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Univ Guangdong Ocean (CN 106818610, hereinafter “Guangdong”, cited on 10/1/19 IDS, machine translation attached) in view of Shang (WO 2020/046523), as applied to claim 1 or 8 above, and further in view of Fujiwara (WO 2020/250330, machine translation attached).
For claim 6, Guangdong as modified by Shang teaches (references to Shang unless otherwise indicated) wherein the controller is configured to perform an image segmentation algorithm to the underwater image to obtain a feed image region (paras 0106-0110; Fig. 1), the controller is configured to control the feeding machine to dispense the feed to the breeding pool (Guangdong pg. 3, fourth full paragraph and pg. 4, second full paragraph).
Guangdong as modified by Shang does not explicitly teach wherein the controller is configured to determine whether an area of the feed image region is smaller than a threshold, the controller is configured to control the feeding machine to dispense the feed to the breeding pool when the area of the feed image region is smaller than the threshold. 
Fujiwara teaches a smart aquaculture system wherein the controller is configured to determine whether an area of the feed image region is smaller than a threshold (Steps S156-157 described in machine translation pg. 16, ln 8-19), the controller is configured to control the feeding machine 60 to dispense the feed to the breeding pool when the area of the feed image region is smaller than the threshold (Steps S156-157 
For claim 10, Guangdong as modified by Shang teaches (references to Shang unless otherwise indicated) performing an image segmentation algorithm to the underwater image to obtain a feed image region (paras 0106-0110; Fig. 1); and controlling the feeding machine to dispense the feed to the breeding pool (Guangdong pg. 3, fourth full paragraph and pg. 4, second full paragraph).
Guangdong as modified by Shang does not explicitly teach determining whether an area of the feed image region is smaller than a threshold; and controlling the feeding machine to dispense the feed to the breeding pool if the area of the feed image region is smaller than the threshold.
Fujiwara teaches a smart aquaculture method comprising determining whether an area of the feed image region is smaller than a threshold (Steps S156-157 described in machine translation pg. 16, ln 8-19); and controlling the feeding machine to dispense the feed to the breeding pool if the area of the feed image region is smaller than the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao (CN 107094683) teaches an algorithm for calculating the amount of residual bait, a threshold value, and segmentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643